DETAILED ADVISORY ACTION

Claims 1-14, 18, 20, 25 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to AFCP 2.0 Request - Denied
Applicant’s request for entry into AFCP 2.0 filed 01/12/2021 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time provided for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.

	Response to Proposed Amendments (pre-pilot)
The proposed Claim Amendments filed 01/12/2021 will NOT be entered because they raise new issues that would require further consideration and/or search.
 	For example, in claims 15, 30, the proposed Claim Amendments requiring the presence of active hydrogen atoms in the polyurethane have not been previously presented.


The proposed Claim Amendments filed 01/12/2021 will NOT be entered because they raise potential issues of new matter.
 	For example, in claims 15, 30, the proposed amendments requiring the presence of active hydrogen atoms in the polyurethane potentially raise issues of new matter because the disclosure as originally filed (e.g., paragraphs [0021] or [0025] in the Published Application US 2016/0370518) only refers to the presence of active hydrogen atoms “in the system” as a whole, but does not require “said polyurethane” to be the source of those active hydrogen atoms, particularly in view of Applicant’s own arguments filed 01/12/2021 which indicate that some polyurethanes can contain little or no active hydrogen atoms, and therefore active hydrogen atoms are not a feature inherent in all polyurethanes. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Therefore, claims 15-17, 19, 21-24, 26-34 have an effective priority date of 09/09/2004.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19, 21-24, 26-34 remain/s rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 15, 30 are vague and indefinite because the claim fails to specify the type of molecular weight (e.g., number average, weight average, etc.).
 	Claims 16-17, 19, 21-24, 26-29, 31-34 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19, 21-24, 26-34 remain/s rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	MORAVEC ET AL (US 2003/0008149),
 	in view of REISCHLE ET AL (US 4,585,819),
	and in view of MORAVEC ET AL (US 2004/0180211),
and in view of ROSTHAUSER ET AL (US 6,107,395),
and in view of WO 03/002683 (BECK-WO ‘683), relying on SCHAETZLE ET AL (US 2004/0176522) as English translation, or JP 06-316689 (KONISHI-JP ‘689),

as stated in the previous Office Action mailed 10/16/2020.
MORAVEC ET AL ‘149 discloses a photochromic laminate that is used in optical applications (e.g., lenses, windows, skylights, etc.), wherein the photochromic laminate comprising a photochromic layer 6 such as a polyester urethane containing a photochromic material (e.g., benzopyrans, naphthopyrans, fulgides, fulgimides, etc.) used as an adhesive layer between polymeric support layers 4 and 8 (e.g., thermoplastic polycarbonate, etc.). The polyester urethane can be a reaction product of a polyester diol and an aliphatic diisocyanate (e.g., bis(4-isocyanatocyclohexyl) methane, etc.). (entire document, e.g., Figure 1; Abstract; paragraph 0004, 0017, 0029, 0036, 0039-0045, 0067, etc.) However, the reference does not specifically disclose a photochromic layer containing an NCO-terminated prepolymer or a polyurethane derived from a chain extender.
REISCHLE ET AL discloses that it is well known in the art to utilize adhesive compositions comprising an NCO-prepolymer and a thermoplastic polyurethane with excellent bonding characteristics, good thermal stability, and useful shelf-life to bond a wide variety of organic (e.g., thermoplastics, etc.) and/or inorganic substrates together, wherein the NCO-prepolymer is a reaction product of: (1) a (cyclo)aliphatic diisocyanate (e.g., but not limited to, diisocyanatohexane, diisocyanate isophorone, etc.); (3) a polyester polyol or a polycaprolactone diol having an Mn of 1,000-3,000; and (4) a short chain diol such as butanediol; and wherein the thermoplastic polyurethane is the reaction product of: (1) a (cyclo)aliphatic diisocyanate (e.g., but not limited to, diisocyanatohexane, isophorone diisocyanate, etc.); (2) a polyol (e.g., a polyester diol,  polycaprolactone diol, etc.) having an Mn of 1,000-3,000; and (3) a short chain 
 MORAVEC ET AL ‘211 discloses that it is well known in the art to utilize chain extenders (e.g., low molecular weight diols such as 1,4-butanediol, etc.) in combination with polyols and isocyanates to produce urethane-based polymers useful in optical and/or photochromic applications. The reference further discloses that it is well known in the art that bis-(4-isocyanatocyclohexyl)-methane is a known preferred alternative to other aliphatic diisocyanates (e.g., isophorone diisocyanate (IPDI), etc.) in the production of urethane-based polymers used in photochromatic optical applications. (paragraph 0021, 0026, 0028, 0029, etc.)
 	ROSTHAUSER ET AL discloses that it is well known in the art that bis-(4-isocyanatocyclohexyl)-methane is a known preferred alternative to other aliphatic diisocyanates (e.g., isophorone diisocyanate (IPDI), etc.) in the production of isocyanate-functional prepolymers derived from polyester polyols and diisocyanates used in the production of photochromatic urethane-based materials for optical applications. (line 8-40, col. 3; line 54-15, col. 4; etc.)
 	BECK-WO ‘683 discloses that 4,4’-dicyclohexylmethane diisocyanate (H12MDI) is a known alternative to other cycloaliphatic diisocyanates (e.g., isophorone diisocyanate (IPDI), etc.) or aliphatic diisocyanates (e.g., hexane 1,6-diisocyanate, etc.) in the production of 
	KONISHI-JP ‘689 discloses that it is well known in the art that alicyclic diisocyanates hydrogenated diphenylmethane diisocyanate (H12MDI) can be used as an alternative to other aliphatic diisocyanates (e.g., isophorone diisocyanate (IPDI), etc.) in the production of isocyanate-functional prepolymers derived from polyester polyols and diisocyanates used in the production of reactive adhesives. (paragraph 0012, 0014-0015, 0020-0021, etc.)
 	FRANKEN-DE ‘090 discloses that it is well known in the art to incorporate thermoplastic polyurethanes with molecular weights of less than 60,000 (preferably 10,000 to 40,000) as components in reactive polyurethane-based hot melt adhesives in order to adjust and/or optimize the melt properties (e.g., melting point, viscosity, etc.) and/or mechanical properties (e.g., strength, flexibility, etc.) of the hot-melt adhesive. (KREBS ET AL ‘363, paragraph 0034, etc.) (see corresponding portions of FRANKEN-DE ‘090)
 	Regarding claims 15-17, 19, 21-24, 26-27, 29-34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive composition of REISCHLE ET AL as the urethane-based component in the photochromic adhesive layer of MORAVEC ET AL ‘149 in order to produce photochromic optical laminates with excellent interlayer adhesion. 
	Further regarding claims 15, 30, one of ordinary skill in the art would have utilized known cycloaliphatic diisocyanates such as bis-(4-isocyanatocyclohexyl)-methane as the diisocyanate component used to produce the isocyanate-functional prepolymers of REISCHLE ET AL as an alternative or substitute for other aliphatic diisocyanates (e.g., isophorone 
 	Further regarding claims 15, 30, one of ordinary skill in the art would have utilized thermoplastic polyurethanes with molecular weights conventional in hot melt adhesive compositions as suggested in FRANKEN-DE ‘090 in the adhesive compositions of REISCHLE ET AL in order to adjust and/or optimize the melt properties (e.g., melting point, viscosity, etc.) and/or mechanical properties (e.g., cohesive strength, flexibility, stiffness, etc.) of the hot-melt adhesive.
	Further regarding claims 15, 30, one of ordinary skill in the art would have utilized conventional components such as chain extenders as disclosed in MORAVEC ET AL ‘211 in the production of the thermoplastic polyurethane of REISCHLE ET AL in order to adjust the molecular weight and therefore adjust the performance properties (e.g., cohesive strength, adhesive properties, viscosity, etc.) of the adhesive for specific end-uses and lamination methods and/or conditions.
	Regarding claims 17, 19, 32, one of ordinary skill in the art would have utilized the same polyester polyols to produce the polyurethane and the isocyanate-functional prepolymer in the adhesive compositions of REISCHLE ET AL in order to tailor the adhesive, curing and/or physical properties of the adhesive composition for specific bonding methods and/or specific end-uses.


	Response to Arguments
Applicant's arguments filed 01/12/2021 in the previous Office Action mailed 10/16/2020 have been considered but are deemed moot because said arguments are essentially based in their entirely on the proposed Claim Amendments filed 01/12/2021, which have NOT been entered.

Applicant's arguments previously filed 08/03/2020 have been considered but are deemed moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 08/03/2020.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 26, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787